

116 HRES 72 IH: Rejecting anti-Israel and anti-Semitic hatred in the United States and around the world.
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 72IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2019Mr. Zeldin (for himself, Mr. Budd, Ms. Stefanik, Mr. Gaetz, Mr. Jordan, and Mr. Hice of Georgia) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRejecting anti-Israel and anti-Semitic hatred in the United States and around the world.
	
 Whereas, in 2018, Minister Louis Farrakhan said, So when they talk about Farrakhan, call me a hater, you do what they do, call me an anti-Semite. Stop it, I’m anti-Termite;
 Whereas, in 2018, Farrakhan said, Satanic Jews have infected the whole world with poison and deceit; Whereas, on March 11, 1984, Farrakhan said about Adolf Hitler of Nazi Germany who was responsible for murdering 6 million Jewish people and millions of others, He was a very great man;
 Whereas activist Tamika Mallory called Minister Louis Farrakhan the greatest of all time, and her fellow organizer, Linda Sarsour said, Only Jews . . . are ones that condone violence against Arabs and are cool with mosques being attacked;
 Whereas throughout the years, current Members of Congress have met with, posed for pictures with, and have otherwise embraced Farrakhan;
 Whereas Representative Rashida Tlaib, who supports the Boycott, Divestment, and Sanctions (BDS) movement, has been asked by the Anti-Defamation League (ADL), a Jewish nongovernmental organization that fights hate crimes, to explain why she invited Abbas Hamideh to attend her swearing in events, who said in 2016, Israel does not have a right to exist. The terrorist entity is illegal and has no basis to exist other than a delusional ISIS-like ideology;
 Whereas Abbas Hamideh also stated in 2019, I’m willing to go back to my country #Palestine if the Zionist terrorists go back to Poland. Deal? Let’s get that ball rolling ASAP. Get off Twitter and let’s make that happen;
 Whereas Representative Tlaib, who stated on January 6, 2019, of Americans who support Israel, They forgot what country they represent; Whereas, on November 16, 2012, Representative Ilhan Omar, who also supports the BDS movement, tweeted, Israel has hypnotized the world, may Allah awaken the people and help them see the evil doings of Israel;
 Whereas it is the policy of the United States to oppose restrictive trade practices or boycotts fostered or imposed by any foreign country against other countries friendly to the United States or against any United States person;
 Whereas Omar Barghouti, founder of the BDS movement, said, We are witnessing the rapid demise of Zionism, and nothing can be done to save it, for Zionism is intent on killing itself. I, for one, support euthanasia, and also stated, Many of the methods of collective and individual punishment meted out to Palestinian civilians at the hands of young, racist, often sadistic and ever impervious Israeli soldiers . . . are reminiscent of common Nazi practices against the Jews;
 Whereas, as a result of the BDS movement, Jewish students on college campuses across America have been exposed to rampant anti-Semitism, for example, at New York University, after the student government passed a resolution supporting BDS, the Bronfman Center for Jewish Life was temporarily closed in response to threatening Twitter posts by a student who expressed a desire for Zionists to die;
 Whereas other examples of anti-Semitism on college campuses include a University of Michigan professor who refused to write a letter of recommendation for a qualified student solely because she was seeking to study abroad in Israel, a Students for Justice in Palestine cofounder and University of California, Berkeley, professor spoke at a national conference and shared an anti-Semitic meme of an Orthodox Jewish person in his presentation, at Warren Wilson College, an invited speaker stated, Jews are doing the same thing to the Palestinians as the Nazis did to the Jews, a Yik Yak posting at the University of California read, Gas them, burn them, and dismantle their power structure. Humanity cannot progress with the parasitic Jew, and more globally, University of Durban in South Africa called for the expulsion of Jewish students who did not support BDS at the University;
 Whereas, on August 12, 2017, White supremacist Richard Spencer led a rally in Charlottesville, Virginia, where hundreds of his followers chanted, Jews will not replace us, and this extremist demonstration turned violent when a neo-Nazi sympathizer drove a vehicle into a crowd, which resulted in the death of one peaceful demonstrator, and two Virginia State police officers died in the line of duty that day as well;
 Whereas, on October 27, 2018, White supremacist Robert Bowers murdered 11 people and injured 7 at the Tree of Life synagogue in Pittsburgh, Pennsylvania, including 4 police officers, and while in custody and receiving medical treatment, Bowers told a SWAT officer he wanted all Jews to die;
 Whereas there has also been a significant amount of other anti-Israel and anti-Semitic hatred in the United States and around the world that must be most strongly condemned;
 Whereas the International Holocaust Remembrance Alliance, of which the United States is a member, adopted a working definition of anti-Semitism as a certain perception of Jews, which may be expressed as hatred toward Jews. Rhetorical and physical manifestations of anti-Semitism are directed toward Jewish or non-Jewish individuals and/or their property, toward Jewish community institutions and religious facilities; and
 Whereas contemporary examples of anti-Semitism in public life, the media, schools, the workplace, and in the religious sphere include denying the Jewish people their right to self-determination: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the House of Representatives rejects anti-Israel and anti-Semitic hatred in the United States and around the world.
		